       Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 1 of 33




1    Eduardo H. Coronado, SBN 022397
     CORONADO LAW FIRM, P.L.L.C.
2    4700 W. White Mountain Boulevard
     Lakeside, Arizona 85929
3    Telephone: (928) 532-4529
     Fax :        (928) 532-0753
4    Email:       eduardocoronado@frontier.com

5    Attorneys for Plaintiffs

6                        IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA
7       Grady Hillis, Grady Hillis Realty, and
        GLH Property Investments, LLC,                   Case No.:
8
                                Plaintiffs,                    Complaint
9       vs.

10             National Association of Realtors,
               Arizona Association of Realtors,
11             a Domestic Nonprofit
               Corporatoin, Arizona Realtors,
12             White Mountain Association of
               Realtors, A domestic Nonprofit
13             Corporation, Financial Business
               Solutions, LLC, a Domestic
14             Limited Liability Company, aka
               FBS, FLEXMLS®, SUPRA®; John
15             Does I-V; Jane Does I-V; ABC
               Corporations I-V; and XYZ
16             Partnerships I-V,

17                              Defendants.

18

19     1. Plaintiffs, GRADY HILLIS, GRADY HILLIS REALTY, and GLH PROPERTY

20         INVESTMENTS LLC, (hereinafter “Plaintiffs”), by and through their undersigned

21         counsel, for their Complaint, allege as follows:

22                              PARTIES, JURISDICTION AND VENUE

23

24
                                                  1
25
     Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 2 of 33




1    2. Plaintiff, Grady Hillis, is a resident of Lakeside, (Navajo County), Arizona and a

2       licensed real estate broker and investor in Arizona conducting a real estate

3       brokerage investment business primarily in Navajo, Apache and occasionally,

4       Maricopa County, Arizona and has been licensed as a real estate agent or broker

5       in Arizona for approximately 23 years. This Plaintiff was damaged by the actions

6       of the Defendant(s) both as a real estate broker and as an investor, seller and buyer

7       employing other real estate brokers and agents for their services. These services

8       were damaged, hindered or infringed upon by the actions of the Defendant(s)

9       causing damage to the Plaintiff(s).

10

11   3. Plaintiff, Grady Hillis Realty, is Plaintiff, Grady Hillis’ real estate brokerage, licensed

12      in Arizona(Navajo County), conducting a real estate brokerage and investment

13      business primarily in Navajo, Apache and occasionally, Maricopa County, Arizona

14      for over 10 years. These services were hindered or infringed upon by the actions

15      of the Defendant(s) causing damage to the Plaintiff(s).

16

17   4. Plaintiff, GLH Property Investments LLC is Plaintiff, Grady Hillis’ real estate

18      investment company formed as an Limited Liability Company in Arizona. Plaintiff,

19      Grady Hillis, is the sole owner and managing member of this LLC. The actions of

20      the Plaintiff(s) were damaged, hindered or infringed upon by the actions of the

21      Defendant(s) causing damage to the Plaintiff(s).

22

23   5. Defendants, NATIONAL ASSOCIATION OF REALTORS (hereinafter NAR) “is a

24      trade association organized under the laws of Illinois with its principal place of
                                                  2
25
       Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 3 of 33




1           business in Chicago. It is the leading national trade association of real estate

2           brokers and agents. Among its members are licensed residential real estate

3           brokers (and agents) (Emphasis added), including brokers who provide real estate

4           brokerage services to home sellers (‘listing brokers”), home buyers (“buyer

5           brokers”), or both (collectively “residential brokers”). It inclues its successors and

6           assigns, and its subsidiaries, divisions, groups, affiliates, partnerships, and joint

7           ventures, and their directors, officers, managers, agents, and employees .1 It is

8
     On July 1, 2021 the DOJ filed a Notice of Withdrawl of Consent to Entry of Proposed Final Judgment and a Notice
9    of Consent to Entry of Proposed Final Judgment. This is the definition the United States Department of Justice (DOJ)
     used to describe NAR in its case against NAR filed in the United States District Court for the District of Columbia on
10   November 19, 2020 Case number 1:20-cv-3356 for antitrust violations that “collectively unreasonably restrain trade
     in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1 and should be enjoined.”
11   The DOJ further alleged that NAR “has adopted a series of rules, policies and practices governing, among other things,
     the publication and marketing of real estate, real estate broker commissions, as well as real estate broker access to
     lockboxes, that have been widely adopted by NAR’s members resulting in a lessening of competition among real
12   estate brokers to the detriment of American home buyers. These NAR rules, policies and practices
     include:…prohibiting NAR-affiliated multiple-listing services (“MLSs”) from disclosing to prospective buyers the
13   amount of commission that the buyer broker will earn…allowing buyer brokers to MISREPRESENT (emphasis
     added) that a buyers broker’s services are free…..and limiting access to the lockboxes that provide licensed brokers
     with physical access to a home that is for sale to only brokers who are members of a NAR-affiliated MLS.”
14   (Note: In Arizona this also includes the real estate agents that work as independent contractors for brokers and are
     paid by brokers.)
15   The depth of the reach of NAR’s infringement was described on page 3 paragraph 7 of the DOJ’s complaint which
     states “…NAR establishes and enforces rules, polices and practices that are adopted by NAR’s 1400+ local
16   associations (also called “Member Boards”) and their affiliated MLSs that govern the conduct of NAR’s
     approximately 1.4 million-member REALTORS® who are engaged in residential real estate brokerages across the
     United States.”
17   The DOJ illustrates how NAR controls its Member Boards (and the brokers and agents that are associated with the
     Member Board) by citing the NAR Code of Ethics on page 3 paragraph 7 of the complaint which states “(a)ny Member
18   Board which shall neglect or refuse to maintain and enforce the Code of Ethics with respect to the business activities
     of its members may, after due notice and opportunity for hearing, be expelled by the Board of Directors from
     membership in the National Association.” (Citation omitted).
19   Filed with the complaint on the same day was a 16 page Proposed Final Judgment that listed numerous meausures
     that NAR would be ordered to take to remedy the alleged Antitrust violations as well as a 3 page United States
20   Explanation of Consent Decree Procedures under page 2 paragraph 5 the DOJ reserved the right to withdraw the
     Proposed Final Judgment.
21   On December 10, 2020 the DOJ filed a 22 page Competitive Impact Statement that paroted much of the information
     from the previous pleadings.
     On f Voluntary Dismissal. In these two short documents the DOJ stated “After filing the Complaint and proposed
22   Final Judgment, the United States sought Defendant’s consent to amend the Reservation of Rights provision in Section
     XI of the proposed Final Judgment to eliminate any potential limitiation of the future ability of the United States to
23   investigate and challenge additional potential antitrust violations committed by Defendant. Defendant declined to
     consent. As a result, the United States has chosen to exercise its right under Paragraph 2 of the Sipulation and order
     to withdraw its consent to entry of the proposed Final Judgment.” In the Notice of Voluntary Dismissal, the DOJ asked
24   the Court to dismiss the matter without prejudice.
                                                               3
25
         Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 4 of 33




1            the parent company that controls all or most of the actions of the Arizona

2            Association of Realtors (hereinafter AAR)2 and Arizona Realtors (hereinafter AR).

3

4        6. Defendants, AAR is a trade association held as a non-profit corporation that is a

5            subsidiary or division of NAR with its headquarters in Phoenix, Arizona, its

6            successors and assigns, and its subsidiaries, divisions, groups, affiliates,

7            partnerships, and joint ventures, and their directors, officers, managers, agents,

8            and employees.

9

10       7. Defendants, AR is a grievance committee that is a subsidiary or division of NAR

11           and AAR with its headquarters in Phoenix, Arizona, its successors and assigns,

12           and its subsidiaries, divisions, groups, affiliates, partnerships, and joint ventures,

13           and their directors, officers, managers, agents, and employees.

14

15   On the same day, the DOJ issued a statement which stated, among other things, “(t)he department determined that the
     settlement will not adequately protect the department’s rights to investigate other conduct by Nar that could impact
16   competition on the real estate market and may harm home sellers and home buyers. The department is taking this
     action to permit a broader investigation of NAR’s rules and conduct to proceed without restriction.”
     It appears that a Texas based real estate brokerage also filed suit recently in the Seattle District Court against NAR
17   alleging antitrust violations. The merits of this case are not known and may be determined during discovery.(See
     March 9, 2021 Real Estate Seattle Times Article). All of the documents discussed in this footnote are attached
18   collectively as Exhibit 1 in the order discussed.


19   2
      See 2019 Bylaws of NAR attached as Exhibit 2. It is a 20 page document. Article 1 Section 1 refers to local boards
     being referred to as Member Boards. The Member Boards relevant in this case are AAR and subsequenty AR, AAR’s
20   grievance committee both described above. WMAR is described in paragraph 8 and is a member board that is
     subordinate to AAR and, therefore, subordinate to NAR. See also Article IV Section 1 of the NAR Code of Ethics
21   which requires all Member Boards to adopt the NAR Code of Ethics. See also the 2018 AAR Bylaws, Policies and
     Official Statements attached as Exhibit 3. Article XIII of this 24 page document states that AAR may discipline
     members for violating the code of ethics. See also the 2020 WMAR Bylaws and (sic) Rules and Regulations attached
22   at Exhibit 4. Article VI Section 2 of this 17 page document states in part: “Any member of the Association may be
     reprimanded, fined, place (sic) on probation, suspended, or expelled by the Board of Directors for a violation of these
23   Bylaws and (sic) Association Rules and Regulations…”. The documents in Exhibits 2 through 4 were the only versions
     available at the time of this writing. Plaintiff’s believe that they have not substantially changed in years but will
     address the issues with the Court after discovery if it is determined that other versions will make a relevant difference
24   to the causes of action in this complaint.
                                                                4
25
     Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 5 of 33




1

2    8. Defendants, WHITE MOUNTAIN ASSOCIATION OF REALTORS (hereinafter

3       WMAR) is a trade association that is a subsidiary or division of NAR and AAR with

4       its headquarters in Lakeside, Arizona, its successors and assigns, and its

5       subsidiaries, divisions, groups, affiliates, partnerships, and joint ventures, and their

6       directors, officers, managers, agents, and employees.

7

8    9. Defendants Lipson, Nielson Cole, Selzer, Garin P.C. is an Arizona Law Firm that

9       represented, and may still represent WMAR and possibly some of the other

10      Defendants in this case its successors and assigns, and its subsidiaries, divisions,

11      groups, affiliates, partnerships, and joint ventures, and their directors, officers,

12      managers, agents, and employees.

13

14   10. Defendant, Dax R. Watson, is a licensed attorney that is or has been employed by

15      Defendants, Lipson, Nielson, Cole, Selzer, Garin P.C and his successors and

16      assigns, and its subsidiaries, divisions, groups, affiliates, partnerships, and joint

17      ventures, and their directors, officers, managers, agents, and employees.

18

19   11. Defendants, Financial Business Solutions AKA FBS (hereinafter FBS) is              the

20      creator of FLEXMLS® (hereinafter FLEX) which is a collaborative Multiple Listing

21      Service used by almost 200 real estate markets worldwide with headquarters in

22      Fargo, North Dakota, its successors and assigns, and its subsidiaries, divisions,

23      groups, affiliates, partnerships, and joint ventures, and their directors, officers,

24      managers, agents, and employees.
                                                5
25
         Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 6 of 33




1        12. Defendants, FLEX is the collaborative Multiple Listing Service created by FBS and

2            used by almost 200 real estate markets worldwide with headquarters in Fargo,

3            North Dakota, its successors and assigns, and its subsidiaries, divisions, groups,

4            affiliates, partnerships, and joint ventures, and their directors, officers, managers,

5            agents, and employees.3

6

7        13. Defendants, “Supra is a leading global provider of key management solutions.

8            Supra released its first lockbox system in 1955 for the real estate industry. The

9            Supra real estate lock box system is managed today by real estate associations

10           (like NAR, AAR and WMAR) (Emphasis added) and multiple listing services for real

11           estate agents (and brokers) (Emphasis added) to efficiently market and show listed

12           homes.” Their headquarters are 4001 Fairview Industrial Dr. SE Salem,Oregon

13           97302 and includes its successors and assigns, and its subsidiaries, divisions,

14           groups, affiliates, partnerships, and joint ventures, and their directors, officers,

15           managers, agents, and employees.4

16

17   3
       On information and befief FBS and FLEX are contracted with either NAR, AAR and/or WMAR to provide MLS
     services to real estate brokers and agents. The MLS information is automatically redacted when sent to real estate
18   clients. This violates Arizona State Law, Arizona Administrative Code, State and Federal Antitrust Statutes, and the
     First Ammendment and Interstate Commerce Clause of the United States Constitution. These matters will be
     discussed in further detail later in the complaint. It is likely that FBS and FLEX are merely acting at the direction of
19   NAR, AAR and/or WMAR and it may be that only injunctive relief is sought from FBS and/or FLEX depending on
     any information found through additional discovery or any cross claim they may file against the other Defendants.
20   (See information found about FBS and FLEX found on the Web collectively attached as Exhibit 5).
     4
       This information was obtained from Supra’s website. Supra’s lockboxes limit acces to the lockboxes to only
21   members of a particular association and not all Arizona real estate brokers and/or agents and people authorized by the
     broker, agent or seller. Further, this lockbox is required by the WMAR rules and, likely, the AAR rules and NAR
     rules. the It is likely Supra is contracted with NAR, AAR and/or WMAR and is operating under the direction of one
22   of the other Defendants. This violates Arizona State Law, Arizona Administrative Code, State and Federal Antitrust
     Statutes, and the First Ammendment and Interstate Commerce Clause of the United States Constitution. These matters
23   will be discussed in further detail later in the complaint. It is likely that Supra is merely acting at the direction of
     NAR, AAR and/or WMAR and it may be that only injunctive relief is sought from Supra depending on any
     information found through additional discovery or any cross claim they may file against the other Defendants.
24
                                                                6
25
     Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 7 of 33




1

2                                       RELEVANT HISTORY

3    14. For nearly two decades the Defendants have infringed on the rights and duties as

4       of the Plaintiff(s) as a real estate broker, real estate investor and client of the

5       Defendant(s).

6    15. In approximately 2005, Defendant(s) began redacting information out of Plaintiff’s

7       sales listings when an emailed copy was sent to a potential buyer. This also occurs

8       with all other listings dessemenated by other brokers and agents who are members

9       of WMAR. There is no way for a broker or agent to override this. The primary

10      information redacted is the agent and or broker information. This makes all listings

11      appear to be the broker or agents listing that sends it and tends to reduce

12      competition and infringes on advertising. This practice has occurred for at least the

13      past 16 years.

14   16. Further, the Defendants has adopted rules that do not allow for the disclosure of

15      personal broker or agent information in the public remarks of listings including, but

16      not limited to, names, phone numbers, social media accounts. In practice, this also

17      includes information a broker or agent has about their financial interest in a

18      property. Further, these rules limit engaging in transactions to only brokers and

19      agents who are members of the MLS instead of all brokers and agents licensed in

20      Arizona. These rules even prohibit an owner/seller of their home from placing their

21      own for sale sign on their property. This chills competition, restricts the ability of an

22      agent or broker to get new buyers or sellers and misrepresents to potential buyers

23      an agent or broker’s financial interest. There are extreme sanctions for failing to

24
                                                7
25
         Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 8 of 33




1            follow these rules (including a $15,000.00 fine and/or expulsion) and, ultimately, it

2            is referred to AAR to impose the discipline.5

3

4        17. The Defendants also require the use of their approved lockbox on homes (Supra)

5            that are for sale to be used to access the keys for homes. The Defendants also

6            limit who can use the lockboxes to only members of WMAR. This eliminates the

7            ability for the rest of the brokers and agents in Arizona from having easy access to

8

9    5
       The WMAR Rules and Regulations of the Multiple Listing Service (hereinafter MLS Rules) is a 37 page document
     attached as Exhibit 6. The first 24 pages focuses on advertising rules and the next 3 pages focus on lockboxes. The
10   first 27 pages is what is most relevant to this complaint and should be read in its entirety. Section 1.1 says “(WMAR)
     shall maintain for the use of its Members a Multiple Listing Service (“MLS”…) which shall be subject to the Bylaws
11   of the Association and such Rules and Regulations (“Rules”) as may be hereinafter adopted.” Of most importance
     here is Section 2.22 which states: “Public Remarks Information. Information in the Public Remarks field shall be
     limited to information describing or marketing the listed property. Field (sic) shall not include information about the
12   listing agent or brokerage, including, but not limited to: names, phone numbers, websites, social media accounts, or
     any other means of directing a prospective buyer to the listing agent or office…If violated, fines per the Rate & Fee
13   Schedule are applicable. (Amended 05/2015)”. Further, Section 2.35 states “[t]he MLS shall have the authority to
     remove from the MLS system, any listing violations as defined in Article II.” Section 5.1 does not allow brokers or
     agents to distribute listings to all other brokers or agents that are licensed in Airzona. It limits the listings to only
14   members of WMAR and states “Section 5.1 Information for Participants Only. Any listing filed with the Service
     shall not be made available to any broker or firm not a Member of the MLS without the prior consent of the listing
15   broker”. Section 5.2 resticts the ability of the client/seller to place their own for sale sign on their home and states:
     “Section 5.2 “For Sale” signs. Only the “For Sale” signs of the listing broker may be placed on a property.” The
16   restrictions continue in Section 6.6 which states: “Section 6.6 Compensation From Participating Brokers Only.
     Compensation may only be offered by Broker Members of the WMAR MLS. Any source of compensation, other
     than from a Broker Member, is strictly prohibited. Any offer of compensation, other than that approved, shall result
17   in immediate removal of the listing from the Service and the Participant shall be assessed a fine per the Rate & Fee
     Schedule. (Adopted 07/16)”. The penalties for violating these rules are severe. Section 8.1 states: “Section 8.1
18   Authority to Impose Discipline….The MLS, may, through the administrative and hearing procedures established in
     these rules, impose disciplne for violations of the rules and other MLS governance provisions. Discipline that may be
     impsed may only consist of one or more of the following:
19   a. Letter of warning;
     b. Letter of reprimand;
20   c. Attendance at MLS orientation or other appropriate courses or semenars…
     d. Appropriate, reasonable fine not to exceed $15,000;
21   e. Suspension of MLS rights, privileges, and services for not less than thirty (30) days nor more than (1) year;
     f. Termination of MLS rights, privileges, and services with no right to reapply for a specified period not to exceed
     three (3) years. (Adopted 07/16)”. (The note under this section also includes probation for up to a year).
22
     Section 10.2 states: “Section 10.2 Complaints of Unethical Conduct. All complaints of unethical conduct shall be
23   directed to (AAR) for appropriate action in accordance with the Professional Standards Procedures established in the
     Association’s Bylaws. (Amended 05/08)”.
24
                                                                8
25
         Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 9 of 33




1            homes that are for sale which reduces the exposure and accessibility of the home

2            and the likelihood of the broker or agent being able to sell the home on behalf of

3            the seller.6

4        18. More recently, the Defendant(s) through an AR ethics hearing panel attempted to

5            sanction the Plaintiffs through an ethics hearing panel. The Plaintiffs did not even

6            represent the party that brought the action before the panel and the the Plaintiff’s

7            client filed no grievance with this panel.                  The panel even tried to dictate the

8            contractual forms used in this transaction and coerce Plaintiffs into using these

9            forms in the future. On information and belief, the Defendants never represented

10

11
     6
       The MLS Rules in Section 16.0 state: “Section 16.0 Authority. The (MLS) shall maintain for the use of its Members
12   a common, MLS-approved Keysafe system which shall be operated and/or endorsed by (WMAR) subject to the bylaws
     of (WMAR)…MLS-approved keysafes shall be governed by the following:
13       (a) (WMAR) requires placement of an MLS-approved keysafe on listed properties if any device giving access
             to real estate professionals…is authorized by the seller and occupant and is placed on the property.
         (b) (WMAR) MLS-approved keysafes and devices must receive MLS approval in advance of placement or use
14           on listed properties.
         (c) …..
15
          (d) (WMAR) may revoke the approval of any MLS-approved keysafe or device and/or subject the Participant to
16            discipline if the keysafe or device is used in a manner that fails to continue to satisfy these requirements.
          (e) Fines per the Rate & Fee Schedule, per listing, will be assessed for violation of Keysafe System Rules. Each
              Firm/Brokerage will be granted one warning before fine(s) are assessed for subsequent violations.”
17
     Section 16.3 states: Section 16.3 Programer Devices and Keysafes. …The Supra Keysafe and Programer Key
18   System shall be the Keysafe system authorized for use by members of (WMAR).”

     Section 16.4 states: Section 16.4 Responsibilities. …Any time a fine is issued to a keyholder…[i]f the keyholder has
19   not paid the fine within ten (10) days of notice, the programmer device shall be deactivated until the fine is paid in
     full.
20         (a) The MLS Member…shall sign a written agreement between Supra and the keyholder stipulating the
               responsibilities and liabilities of the parties to the agreement. Any breach of this agreement shall be
21             considered a violation of these rules and regulations.”

     Section 16.6 states: Section 16.6 Sharing of Programmer Keys/Devices or Codes. The use of a programmer device
22   by any person other than the registered keyholder is expressly prohibited…Violations of this section shall result in a
     fine to the registered keyholder per the Rate and Fee Schedule, level two fine (currently $500).”
23

24
                                                               9
25
     Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 10 of 33




1       the Plaintiff and certainly did not in this transaction. The Defendants attempted to

2       sanction the Plaintiffs with a $1000.00 fine and a $300.00 administrative fee for the

3       hearing. The Plaintiffs appealed this decision and the matter was remanded for

4       another hearing scheduled on December 14, 2021.

5    19. The Plaintiffs intend to seek injunctive relief prior to this hearing due to the

6       Defendants having no right to interfere with the contractual relatioships between the

7       Plaintiffs and their clients. (The relevant documents will be disclosed at a later date

8       once injunctive relief is granted.     Currently, Exhibit 7 is reserved for these

9       documents).

10                                            RELEVANT LAW

11                                 SUBJECT MATTER JURISDICTION

12

13   20. In Louisville & N.R. Co. v. Mottley 211 U.S. 149 (1908) the United States Supreme

14      Court ruled on an appeal from the Circuit Court regarding subject matter jurisdiction.

15      The case was filed in Federal Court with no Constitutional cause of action raised

16      but it was likely going to be raised as a defense. There was no diversity of

17      citizenship but neither party questioned jurisdiction. The Circuit Court ruled in favor

18      of the Plaintiffs and the Defendants appealed. (Mottley at 151).

19

20   21. The high Court refused to address the issues in the case because the lower Court,

21      and even The United States Supreme Court, lacked jurisdiction. The high Court

22      stated:

23

24
                                               10
25
      Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 11 of 33




1    “We do not deem it necessary, however, to consider either of these questions, because

2    it is our opinion, the court below was without jurisdiction of the cause…it is the duty of this

3    court to see to it that the jurisdiction of the circuit court, which is defined and limited by

4    statute is not exceeded. This duty we have frequently performed on our own motion.”

5    (Mottley at 152).

6      22. In layman’s terms, this means that even the highest Court in our county could not

7          rule on the matter(s) before the Court even if one party (or the other) was wrong.

8      23. The United States Supreme Court reversed the judgment for the Plaintiff and

9          remanded the case back to the Circuit Court to be dismissed for lack of jurisdiction.

10         (Mottley at 154). If the highest Court in our country must stand down when there is

11         no subject matter jurisdiction, certainly the Defendants in this case must do the

12         same under these circumstances.

13     24. Under Arizona law, it is clear that the Arizona Department of Real Estate has

14         jurisdiction over real estate brokers and agents. A.R.S. 32-2102 states:

15   “This chapter (real estate) (emphasis added) shall be administered by the state real estate

16   department under the direction of the real estate commissioner. The purpose of the

17   department in administering this chapter is to protect the public interest through licensure

18   and regulation of the real estate profession in this state.”

19     25. Further, A.R.S 32-2107(A) states:

20   “The commissioner shall have charge of the department with power to administer it in

21   accordance with the provisions of and to carry out the purposes of this chapter.”

22     26. Lastly, A.R.S. 32-2108(A) states:

23   “The commissioner…shall, investigate the actions of any natural person or entity engaged

24   in the business or acting in the capacity of a broker (or) salesperson.”
                                                   11
25
      Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 12 of 33




1

2      27. The Defendants have been given no power by the state legislature or the real estate

3          commissioner to oversee any real estate matters. Thus, they have no power to do

4          so under any circumstance.

5                                               ANTITRUST LAWS

6      28. The Defendant’s continued actions violate Arizona state antitrust laws. A.R.S. 44-

7          1402 states:

8    “A contract, combination or conspiracy between two or more persons in restraint of , or to

9    monopolize, trade or commerce, any part which is within this state is unlawful.”

10     29. A.R.S. 44-1403 further states:

11   “The establishment, maintenance or use of a monopoly or an attempt to establish a

12   monopoly of trade or commerce, any part of which is within this state, by any person for

13   the purpose of excluding competion or controlling, fixing or maintaining prices is unlawful.”

14     30. The Defendant’s actions also violate federal antitrust laws including the Sherman

15         Act. 15 U.S. Code § 1 states:

16   “Every contract, …, or conspiracy in the restraint of trade or commerce among the several

17   states, or with foreign nations, is declared illegal. Every person who shall make any

18   contract or engage in any combination conspiracy hereby declared to be illegal shall be

19   deemed guilty of a felony, and, on conviction thereof, shall be punished by fine, not

20   exceeding $100,000,000 if a corporation or, if any other person, $1,000,000, or by

21   imprisonment not exceeding 10 years or by both said punishments in the discretion of the

22   court.”

23     31. 15 U.S. Code § 15(a) further states:

24
                                                  12
25
      Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 13 of 33




1    “…[A]ny person who shall be injured in his business or property by any reason of anything

2    forbidden in the antitrust laws may sue therefor in any district court…and shall recover

3    threefold the damages by him sustained, and the cost of suit, including a reasonable

4    attorney’s fee. The court may award…simple interest on actual damages for the period

5    beginning on the date of service”.

6      32. Here, the Defendants restricted commerce and excluded competition by unlawfully

7          and systematically redacting and excluding information in the Plaintiff’s

8          advertisements and limiting access to Plaintiff’s lockboxes on the homes the

9          Plaintiffs had for sale. As such, Defendants are liable for treble damages under this

10         cause of action.

11                                           FIRST AMMENDMENT

12

13     33. Generally, First Ammendment protection requires a “Government Actor”and it

14         usually involves a state or federal statute that infringes on free speech.

15     34. This case is arguably a case of first impression because the “Government Actor” in

16         this case is not employed by the government. Like the government, the Defendants

17         have created “statutes” that they refer to as “bylaws” or “MLS Rules”. Like the

18         government, they impose fines and sanctions including expulsion. This is a role

19         that is held by statute in Arizona only to the Arizona Department of Real Estate.

20         Yet, the Defendants, in this case, attempt to assume this role and are “quasi-

21         governmental”. This not only effects approximately 1.4 million real estate brokers

22         and agents, it also effects their clients that use the internet and MLSs as the primary

23         source to obtain information about real estate in order to accomplish home

24         ownership. (See again footnotes 1,2,5, and 6). Further, the Defendants completely
                                                  13
25
      Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 14 of 33




1          ignore Arizona law related to real estate broker and agent advertising. Arizona

2          Administrative Code R4-28-502(G) states:

3    “The designated broker shall supervise all advertising (emphasis added) for all real

4    estate…services.

5      35. Recently (2017), in Packingham v. North Carolina 137 S.Ct. 1730, 198 L.Ed. 2d

6          273, The United States Supreme Court unanimously struck down a North Carolina

7          statute that made it a felony for sex offenders to use the internet on sites where

8          minors might be. This statute affected 20,000 sex offenders in North Carolina

9          (Packingham at 1734).

10     36. In this case, use of the internet affects 1.4 million real estate brokers and agents

11         and even more of their clients (again See footnote 1). The internet is the primary

12         way MLS data is provided to clients.

13     37. The Court recognized the importance of the internet as it relates to the internet. In

14         the majority opinion, Justice Kennedy said:

15   “This case is one of the first this Court has taken to address the relationship between the

16   First Amendment and the modern Internet. As a result, the Court must exercise extreme

17   caution before suggesting that the First Amendment provides scant protection for access

18   to vast networks in that medium.” He furthers stated “While we now may be coming to

19   the realization that the Cyber Age is a revolutution of historic proportions, we cannot

20   appreciate yet its full dimensions and vast potential to alter how we think, express

21   ourselves, and define who we want to be. The forces and directions of the Internet are

22   so new, so protean, and so far reaching that courts must be conscious that what they say

23   today might be obsolete tomorrow.” (Packingham at 1736). “While in the past there may

24   have been difficulty in identifying the most important places (in a spatial sense) for the
                                                  14
25
         Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 15 of 33




1    exchange of views, today the answer is clear. It is cyberspace – the “vast democratic

2    forums of the Internet” in general…” (Id. at 1735 citing Reno v. American Civil Liberties

3    Union, 521, U.S. 844, 868, 117 S.Ct. 2329, 138 L.Ed.2d 874 (1997)).

4        38. Justices Alito and Thomas concurred in the judgment and said:

5    “The Court is correct that we should be cautious in applying our free speech precedents

6    to the internet. Ante, at 1736. Cyberspace is different from the physical world, and if it is

7    true, as the Court believes, that “we cannot appreciate yet” the full dimensions and vast

8    potential” of “the Cyber Age” ibid., we should proceed circumspectly, taking one step at a

9    time.” (Packingham at 1744).

10       39. In light of the Defendants broad overreaching through their willingness to violate

11           the law and assume the role of the government through something as far reaching

12           as the internet, they should be held to the First Amendment standard. 7 (See also,

13           In the Age of Social Media, Expand the Reach of the First Amendment by David L.

14           Hudson Jr. written for the American Bar Association attached as Exhibit 8).

15                                       FACTUAL ALLEGATIONS

16

17       40. Plaintiffs re-allege the allegations contained in Paragraphs 1 through 39 of Plaintiff’s

18           Complaint.

19

20

21

22   7
       The Plaintiffs do not contend that the First Amendment standard should be applied in all matters when the private
     sector injects itself into a quasi-governmental role. It should be a narrow exception applied here due to the depth that
23   the Defendants have overreached and the fact that the Plaintiffs employ the Defendants to work for the Plaintiffs and
     want them to provide these services uninfringed. This employment comes through things such as office fees, internet
     fees and dues that are paid periodically to WMAR with portions of it being given to the other Defendants. Proof of
24   these document will be exhibits later in this complaint.
                                                               15
25
         Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 16 of 33




1        41. Plaintiffs entered into a contract with Defendants on or about January 1, 1999 where

2            Plaintiffs paid Defendants to provide advertising through an MLS service and

3            access to homes through lockboxes to enhance Plaintiffs business as a real estate

4            agent or broker.

5        42. Despite anything written to the contrary, Defendants were aware that Plaintiff(s)

6            must comply with the Arizona Department of Real Estate Rules including the rules

7            that the broker (in this case the Plaintiff) supervises all advertising and that the

8            Arizona Department of Real Estate (hereinafter ADRE) has exclusive jurisdiction

9            over real estate matters and discipline related to real estate agents and brokers.

10       43. On September 8, 2015, Defendants breached this duty when Defendant, Dax R.

11           Watson, on behalf of the Defendants sent the Plaintiffs a letter attempting to infringe

12           on the duties the Plaintiffs have to supervise all advertising pursuant to Arizona

13           Administrative Code R4-28-502(G).

14       44. As a result of this breach, Plaintiffs paid an additional $5,142.00 to another

15           brokerage October 15, 2015. (See Letter from 1st Vice President, Bryan Anderson

16           of WMAR dated August 24, 2015, Warning letter from Plaintiff, Grady Hillis, dated

17           August 28, 2015, Responsive Letter from Dax R. Watson dated September 8,

18           2015, private copy of the listing that excluded a commission if the buyers (Peter R.

19           Grisolano) purchased the home, and settlement statement where Peter R.

20           Grisolano was the buyer when the property sold on October 15, 2015 and Covey

21           Luxury Properties received $5,142.00 in commission collectively attached as

22           Exhibit 8).8

23
     8
      Although the Defendant’s actions began years prior to the first cause of action in this case, they are beyond the statute
24   of limitations. The causes of action will be laid out closely to chronological order. All or nearly all of the causes of
                                                                16
25
       Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 17 of 33




1

2       45. Plaintiffs re-allege the allegations contained in Paragraphs 1 through 44 of Plaintiff’s

3            Complaint.

4       46. Plaintiffs entered into a contract with Defendants on or about January 1, 1999 where

5            Plaintiffs paid Defendants to provide advertising through an MLS service and

6            access to homes through lockboxes to enhance Plaintiffs business as a real estate

7            agent or broker.

8       47. Despite anything written to the contrary, Defendants were aware that Plaintiff(s)

9            must comply with the Arizona Department of Real Estate Rules including the rules

10           that the broker (in this case the Plaintiff) supervises all advertising and that the

11           Arizona Department of Real Estate (hereinafter ADRE) has exclusive jurisdiction

12           over real estate matters and discipline related to real estate agents and brokers.

13      48. On September 8, 2015, Defendants breached this duty when Defendants redacted

14           information out of Plaintiffs listing #202916, causing Plaintiffs to lose potential

15           buyers causing a loss of incom and infringing on the duties the Plaintiffs have to

16           supervise all advertising pursuant to Arizona Administrative Code R4-28-502(G).

17

18

19

20

21

22
     action would have included breach of contract, antitrust violations, First Amendment violations and Tortious
23   Interference with a Contractual Relationship violations. These causes of action will be applied when appropriate.
     Nearly 6 years ago, Dax R. Watson could have been the person that set the Defendants on the right path to complying
     with the law. Instead, he, and his firm, have been the catalyst that continues to further the actions that have lead to
24   this complaint.
                                                               17
25
     Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 18 of 33




1

2    49. Pursuant to the contract dated July 16, 2019, Plaintiff was to loan Defendants

3       $25,000.00.

4    50. Pursuant to the contract, Defendants were to pay 15% interest to Plaintiffs.

5    51. Defendants were to pay interest only for six (6) months.

6    52. Defendants were to pay a balloon payment of $25,000.00 at the conclusion of the

7       six (6) months.

8    53. Defendants have breached the contract.

9    54. Defendants have failed to make any payments.

10   55. Plaintiffs and Defendants entered into a separate contract.

11   56. Defendants were to construct a residence for Plaintiffs pursuant to the separate

12      agreement.

13   57. Defendants have breached the separate contract.

14   58. Defendants have failed to fully construct the residence for Plaintiffs.

15   59. Defendants RLI Insurance Company issued a statutory license bond, Bond No.

16      RSB163647, on behalf of Defendant Creative Development.

17   60. Upon issuing the statutory license bond number RSB163647, Defendant RLI

18      Insurance Company took on the responsibility of covering any damage resulting

19      from Defendants’ Creative Development, LLC’S and William Haltom’s negligence,

20      malfeasance, and/or substandard workmanship.

21   61. Defendants Creative Development, LLC and William Haltom engaged in

22      negligence, malfeasance, and/or substandard workmanship. Therefore, Defendant

23      RLI Insurance Company is responsible for making Plaintiffs whole.

24
                                                18
25
     Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 19 of 33




1    62. Plaintiffs must name the insurance company which issued the bond to get relief

2       from the bond company.

3    63. Upon information and belief, Defendant RLI Underwriting Services, Inc. underwrote

4       the policy and bond issued by RLI Insurance Company. Upon underwriting the

5       bond issued by RLI Insurance, Defendant RLI Underwriting Services, Inc. took on

6       the responsibility of covering any damages resulting from Defendants’ Creative

7       Development, LLC’S and William Haltom’s negligence, malfeasance, and/or

8       substandard workmanship. Therefore, Defendant RLI Underwriting Services, Inc.

9       is responsible for making Plaintiffs whole.

10   64. Plaintiffs must name the insurance company which issued the bond to get relief

11      from the bond company, including the underwriter.

12   65. As a result of Defendants’ breach, Plaintiffs have suffered damages.

13

14                                          COUNT 1

15                                 BREACH OF CONTRACT

16   66. Plaintiffs re-allege the allegations contained in Paragraphs 1 through 65 of Plaintiff’s

17      Complaint.

18   67. On or about July 16, 2019, Plaintiffs entered into a contract with Defendants for the

19      construction of a home for Plaintiffs.

20   68. A valid and enforceable contract exists between Plaintiffs and Defendants.

21   69. Defendants had an obligation to deliver a fully constructed home pursuant to the

22      contract entered into by Plaintiffs and Defendants.

23

24
                                                 19
25
     Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 20 of 33




1    70. Defendants failed to perform their end of the contract’s bargain when they failed to

2       deliver a fully constructed home pursuant to the agreement entered into by the

3       Plaintiffs and Defendants.

4    71. Defendants breached the agreement.

5    72. Defendants breached the agreement when they failed to provide proper

6       workmanship and construction services, including but not limited to, construction

7       services requested by Plaintiffs and pursuant to the agreement.

8    73. Defendants breached the agreement when they failed to finish the construction of

9       the residence pursuant to the agreement.

10   74. Defendants breached the agreement when they failed to construct a residence for

11      Plaintiffs.

12   75. Defendants RLI Insurance Company issued a statutory license bond, Bond No.

13      RSB163647, on behalf of Defendant Creative Development.

14   76. Upon issuing the statutory license bond number RSB163647, Defendant RLI

15      Insurance Company took on the responsibility of covering any damage resulting

16      from Defendants’ Creative Development, LLC’S and William Haltom’s negligence,

17      malfeasance, and/or substandard workmanship.

18   77. Defendants Creative Development, LLC and William Haltom engaged in

19      negligence, malfeasance, and/or substandard workmanship. Therefore, Defendant

20      RLI Insurance Company is responsible for making Plaintiffs whole.

21   78. Plaintiffs must name the insurance company which issued the bond to get relief

22      from the bond company.

23   79. Upon information and belief, Defendant RLI Underwriting Services, Inc. underwrote

24      the policy and bond issued by RLI Insurance Company. Upon underwriting the
                                              20
25
      Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 21 of 33




1         bond issued by RLI Insurance, Defendant RLI Underwriting Services, Inc. took on

2         the responsibility of covering any damages resulting from Defendants’ Creative

3         Development, LLC’S and William Haltom’s negligence, malfeasance, and/or

4         substandard workmanship. Therefore, Defendant RLI Underwriting Services, Inc.

5         is responsible for making Plaintiffs whole.

6      80. Plaintiffs must name the insurance company which issued the bond to get relief

7         from the bond company, including the underwriter.

8      81. As a direct and proximate result of Defendants’ breach of contract, Plaintiffs have

9         suffered damages in an amount to be proven at trial.

10     82. As this cause of action arises out of contract, Plaintiffs are entitled to their

11        reasonable attorney's fees and costs, together with interest thereon at the legal

12        rate per annum, accrued and accruing, from date of judgment until paid in full in

13        accordance with A.R.S. §§ 12-341 and 12.341.01.
14         WHEREFORE, Plaintiffs pray for judgment as follows:
15         A.     For damages in an amount to be proven at trial;
16         B.     For interest on any judgment due and owing to Plaintiffs at the legal rate
17
     per annum, accrued and accruing, from date of judgment until paid in full as provided
18
     under Arizona law;
19
           C.     For Plaintiffs’ reasonable attorney's fees and costs, together with interest
20
     thereon at the legal per annum, accrued and accruing, from date of judgment until paid
21
     in full in accordance with A.R.S. §§ 12-341 and 12.341.01; and
22
           D.     For such other and further relief as the Court deems be just and proper in
23
     the circumstances.
24
                                                21
25
     Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 22 of 33




1                                           COUNT 2

2                                  BREACH OF CONTRACT

3    83. Plaintiffs re-allege the allegations contained in Paragraphs 1 through 82 of Plaintiff’s

4       Complaint.

5    84. On or about July 16, 2019, Plaintiffs entered into a separate contract with Plaintiffs

6       lending $25,000.00 to Defendants.

7    85. A valid and enforceable contract exists between Plaintiffs and Defendants.

8    86. Defendants had an obligation to pay 15% interest only to Plaintiffs for the loan made

9       by Plaintiffs.

10   87. Defendants were to pay off the loan within six (6) months from July 16, 2019.

11   88. Defendants failed to perform their end of the contract’s bargain when they failed to

12      pay any interest on the loan.

13   89. Defendants breached the agreement.

14   90. Defendants breached the agreement when they failed to pay the loan made by

15      Plaintiffs.

16   91. Defendants RLI Insurance Company issued a statutory license bond, Bond No.

17      RSB163647, on behalf of Defendant Creative Development.

18   92. Upon issuing the statutory license bond number RSB163647, Defendant RLI

19      Insurance Company took on the responsibility of covering any damage resulting

20      from Defendants’ Creative Development, LLC’S and William Haltom’s negligence,

21      malfeasance, and/or substandard workmanship.

22   93. Defendants Creative Development, LLC and William Haltom engaged in

23      negligence, malfeasance, and/or substandard workmanship. Therefore, Defendant

24      RLI Insurance Company is responsible for making Plaintiffs whole.
                                                22
25
      Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 23 of 33




1      94. Plaintiffs must name the insurance company which issued the bond to get relief

2         from the bond company.

3      95. Upon information and belief, Defendant RLI Underwriting Services, Inc. underwrote

4         the policy and bond issued by RLI Insurance Company. Upon underwriting the

5         bond issued by RLI Insurance, Defendant RLI Underwriting Services, Inc. took on

6         the responsibility of covering any damages resulting from Defendants’ Creative

7         Development, LLC’S and William Haltom’s negligence, malfeasance, and/or

8         substandard workmanship. Therefore, Defendant RLI Underwriting Services, Inc.

9         is responsible for making Plaintiffs whole.

10     96. Plaintiffs must name the insurance company which issued the bond to get relief

11        from the bond company, including the underwriter.

12     97. As a direct and proximate result of Defendants’ breach of contract, Plaintiffs have

13        suffered damages in an amount to be proven at trial.

14     98. As this cause of action arises out of contract, Plaintiffs are entitled to their

15        reasonable attorney's fees and costs, together with interest thereon at the legal

16        rate per annum, accrued and accruing, from date of judgment until paid in full in

17        accordance with A.R.S. §§ 12-341 and 12.341.01.
18         WHEREFORE, Plaintiffs pray for judgment as follows:
19         A.     For damages in an amount to be proven at trial;
20         B.     For interest on any judgment due and owing to Plaintiffs at the legal rate
21
     per annum, accrued and accruing, from date of judgment until paid in full as provided
22
     under Arizona law;
23

24
                                                23
25
      Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 24 of 33




1          C.     For Plaintiffs’ reasonable attorney's fees and costs, together with interest

2    thereon at the legal per annum, accrued and accruing, from date of judgment until paid

3    in full in accordance with A.R.S. §§ 12-341 and 12.341.01; and

4          D.     For such other and further relief as the Court deems be just and proper in
5    the circumstances.
6                                            COUNT 4
7                                       UNJUST ENRICHMENT
8      99. Plaintiffs hereby re-allege the allegations set forth in Paragraphs 1 through 98 of
9         this Complaint as though fully set forth herein.
10     100.       On or about July 16, 2019, Plaintiffs entered into two separate contracts
11        with Plaintiffs lending $25,000.00 to Defendants and Defendants were to construct
12        a residence for Plaintiffs.
13     101.       A valid and enforceable contract exists between Plaintiffs and Defendants.
14     102.       Defendants had an obligation to pay 15% interest only to Plaintiffs for the
15        loan made by Plaintiffs.
16     103.       Defendants were to pay off the loan within six (6) months from July 16,
17        2019.
18     104.       Defendants failed to perform their end of the contract’s bargain when they
19        failed to pay any interest on the loan.
20     105.       Defendants breached the agreement.
21     106.       Defendants breached the agreement when they failed to pay the loan
22        made by Plaintiffs.
23

24
                                                    24
25
     Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 25 of 33




1    107.       Defendants breached the agreement when they failed to construct a

2       residence for Plaintiffs.

3    108.       Plaintiffs have incurred attorneys’ fees as a direct and proximate result of

4       Defendants’ breach of contract and unjust enrichment.

5    109.       Defendants RLI Insurance Company issued a statutory license bond,

6       Bond No. RSB163647, on behalf of Defendant Creative Development.

7    110.       Upon issuing the statutory license bond number RSB163647, Defendant

8       RLI Insurance Company took on the responsibility of covering any damage

9       resulting from Defendants’ Creative Development, LLC’S and William Haltom’s

10      negligence, malfeasance, and/or substandard workmanship.

11   111.       Defendants Creative Development, LLC and William Haltom engaged in

12      negligence, malfeasance, and/or substandard workmanship. Therefore,

13      Defendant RLI Insurance Company is responsible for making Plaintiffs whole.

14   112.       Plaintiffs must name the insurance company which issued the bond to get

15      relief from the bond company.

16   113.       Upon information and belief, Defendant RLI Underwriting Services, Inc.

17      underwrote the policy and bond issued by RLI Insurance Company. Upon

18      underwriting the bond issued by RLI Insurance, Defendant RLI Underwriting

19      Services, Inc. took on the responsibility of covering any damages resulting from

20      Defendants’ Creative Development, LLC’S and William Haltom’s negligence,

21      malfeasance, and/or substandard workmanship. Therefore, Defendant RLI

22      Underwriting Services, Inc. is responsible for making Plaintiffs whole.

23   114.       Plaintiffs must name the insurance company which issued the bond to get

24      relief from the bond company, including the underwriter.
                                              25
25
      Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 26 of 33




1      115.        As a direct and proximate result of Defendants’ breach of contract,

2          Plaintiffs have suffered damages in an amount to be proven at trial.

3      116.        As this cause of action arises out of contract, Plaintiffs are entitled to their

4          reasonable attorney's fees and costs, together with interest thereon at the legal

5          rate per annum, accrued and accruing, from date of judgment until paid in full in

6          accordance with A.R.S. §§ 12-341 and 12.341.01.
7           WHEREFORE, Plaintiffs pray for judgment as follows:
8           A.     For damages in an amount to be proven at trial;
9           B.     For interest on any judgment due and owing to Plaintiffs at the legal rate
10
     per annum, accrued and accruing, from date of judgment until paid in full as provided
11
     under Arizona law;
12
            C.     For Plaintiffs’ reasonable attorney's fees and costs, together with interest
13
     thereon at the legal rate per annum, accrued and accruing, from date of judgment until
14
     paid in full in accordance with A.R.S.   §§   12-341 and 12.341.01; and
15
            D.     For such other and further relief as the Court deems be just and proper in
16
     the circumstances.
17
                                                   COUNT 5
18
          BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
19
       117.        Plaintiffs hereby re-allege the allegations set forth in Paragraphs 1 through
20
           116 of this Complaint as though fully set forth herein.
21
       118.        .      A valid and enforceable contract exists between Plaintiffs and
22
           Defendants.
23

24
                                                      26
25
     Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 27 of 33




1    119.       The contract between Plaintiffs and Defendants contained an implied

2       covenant of good faith and fair dealing.

3    120.       Pursuant to said implied covenant of good faith and fair dealing, a duty

4       was imposed upon Defendants to act in a way which is honest and faithful to the

5       purpose of the agreement.

6    121.       Defendants breached their duty of the implied covenant of good faith and

7       fair dealing.

8    122.       Defendants RLI Insurance Company issued a statutory license bond,

9       Bond No. RSB163647, on behalf of Defendant Creative Development.

10   123.       Upon issuing the statutory license bond number RSB163647, Defendant

11      RLI Insurance Company took on the responsibility of covering any damage

12      resulting from Defendants’ Creative Development, LLC’S and William Haltom’s

13      negligence, malfeasance, and/or substandard workmanship.

14   124.       Defendants Creative Development, LLC and William Haltom engaged in

15      negligence, malfeasance, and/or substandard workmanship. Therefore,

16      Defendant RLI Insurance Company is responsible for making Plaintiffs whole.

17   125.       Plaintiffs must name the insurance company which issued the bond to get

18      relief from the bond company.

19   126.       Upon information and belief, Defendant RLI Underwriting Services, Inc.

20      underwrote the policy and bond issued by RLI Insurance Company. Upon

21      underwriting the bond issued by RLI Insurance, Defendant RLI Underwriting

22      Services, Inc. took on the responsibility of covering any damages resulting from

23      Defendants’ Creative Development, LLC’S and William Haltom’s negligence,

24
                                              27
25
      Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 28 of 33




1          malfeasance, and/or substandard workmanship. Therefore, Defendant RLI

2          Underwriting Services, Inc. is responsible for making Plaintiffs whole.

3      127.        Plaintiffs must name the insurance company which issued the bond to get

4          relief from the bond company, including the underwriter.

5      128.        As a direct and proximate result of Defendants’ breach of the implied

6          covenant of good faith and fair dealing, Plaintiffs were damaged in an amount to

7          be proven at trial.

8      129.        As this cause of action arises out of contract, Plaintiffs are entitled to their

9          reasonable attorney's fees and costs, together with interest thereon at the legal

10         rate per annum, accrued and accruing, from date of judgment until paid in full in

11         accordance with A.R.S. §§ 12-341 and 12.341.01.
12          WHEREFORE, Plaintiffs pray for judgment as follows:
13          B.     For damages in an amount to be proven at trial;
14          B.     For interest on any judgment due and owing to Plaintiffs at the legal rate
15
     per annum, accrued and accruing, from date of judgment until paid in full as provided
16
     under Arizona law;
17
            C.     For Plaintiffs’ reasonable attorney's fees and costs, together with interest
18
     thereon at the legal rate per annum, accrued and accruing, from date of judgment until
19
     paid in full in accordance with A.R.S.   §§ 12-341   and 12.341.01; and
20
            D.     For such other and further relief as the Court deems be just and proper in
21
     the circumstances.
22

23

24
                                                   28
25
     Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 29 of 33




1                                           COUNT 6

2                            BREACH OF IMPLIED WARRANTY

3    130.       Plaintiffs hereby re-allege the allegations set forth in Paragraphs 1 through

4       129 of this Complaint as though fully set forth herein.

5    131.       A valid and enforceable contract exists between Plaintiffs and Defendants.

6    132.       The contract between Plaintiffs and Defendants contained an implied

7       warranty.

8    133.       Pursuant to said implied warranty, a duty was imposed upon Defendants

9       to deliver a safe, habitable, and quality building to Plaintiffs.

10   134.       Defendants breached their duty of the implied warranty.

11   135.       Defendants RLI Insurance Company issued a statutory license bond,

12      Bond No. RSB163647, on behalf of Defendant Creative Development.

13   136.       Upon issuing the statutory license bond number RSB163647, Defendant

14      RLI Insurance Company took on the responsibility of covering any damage

15      resulting from Defendants’ Creative Development, LLC’S and William Haltom’s

16      negligence, malfeasance, and/or substandard workmanship.

17   137.       Defendants Creative Development, LLC and William Haltom engaged in

18      negligence, malfeasance, and/or substandard workmanship. Therefore,

19      Defendant RLI Insurance Company is responsible for making Plaintiffs whole.

20   138.       Plaintiffs must name the insurance company which issued the bond to get

21      relief from the bond company.

22   139.       Upon information and belief, Defendant RLI Underwriting Services, Inc.

23      underwrote the policy and bond issued by RLI Insurance Company. Upon

24      underwriting the bond issued by RLI Insurance, Defendant RLI Underwriting
                                                29
25
      Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 30 of 33




1          Services, Inc. took on the responsibility of covering any damages resulting from

2          Defendants’ Creative Development, LLC’S and William Haltom’s negligence,

3          malfeasance, and/or substandard workmanship. Therefore, Defendant RLI

4          Underwriting Services, Inc. is responsible for making Plaintiffs whole.

5      140.        Plaintiffs must name the insurance company which issued the bond to get

6          relief from the bond company, including the underwriter.

7      141.        As a direct and proximate result of Defendants’ breach of the implied

8          warranty, Plaintiffs were damaged in an amount to be proven at trial.

9      142.        As this cause of action arises out of contract, Plaintiffs are entitled to their

10         reasonable attorney's fees and costs, together with interest thereon at the legal

11         rate per annum, accrued and accruing, from date of judgment until paid in full in

12         accordance with A.R.S. §§ 12-341 and 12.341.01.
13          WHEREFORE, Plaintiffs pray for judgment as follows:
14          C.     For damages in an amount to be proven at trial;
15          B.     For interest on any judgment due and owing to Plaintiffs at the legal rate
16
     per annum, accrued and accruing, from date of judgment until paid in full as provided
17
     under Arizona law;
18
            C.     For Plaintiffs’ reasonable attorney's fees and costs, together with interest
19
     thereon at the legal rate per annum, accrued and accruing, from date of judgment until
20
     paid in full in accordance with A.R.S.   §§ 12-341   and 12.341.01; and
21
            D.     For such other and further relief as the Court deems be just and proper in
22
     the circumstances.
23

24
                                                   30
25
     Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 31 of 33




1                                         COUNT 7

2                                       NEGLIGENCE

3    143.      Plaintiffs hereby re-allege the allegations set forth in Paragraphs 1 through

4       142 of this Complaint as though fully set forth herein.

5    144.      A valid and enforceable contract exists between Plaintiffs and Defendants.

6    145.      The contract between Plaintiffs and Defendants called for Defendants to

7       construct Plaintiffs’ house free of negligence.

8    146.      Defendants acted negligently when it failed to perform their duties as a

9       reasonable construction builder would perform its duties under the circumstances.

10   147.      Defendants RLI Insurance Company issued a statutory license bond,

11      Bond No. RSB163647, on behalf of Defendant Creative Development.

12   148.      Upon issuing the statutory license bond number RSB163647, Defendant

13      RLI Insurance Company took on the responsibility of covering any damage

14      resulting from Defendants’ Creative Development, LLC’S and William Haltom’s

15      negligence, malfeasance, and/or substandard workmanship.

16   149.      Defendants Creative Development, LLC and William Haltom engaged in

17      negligence, malfeasance, and/or substandard workmanship. Therefore,

18      Defendant RLI Insurance Company is responsible for making Plaintiffs whole.

19   150.      Plaintiffs must name the insurance company which issued the bond to get

20      relief from the bond company.

21   151.      Upon information and belief, Defendant RLI Underwriting Services, Inc.

22      underwrote the policy and bond issued by RLI Insurance Company. Upon

23      underwriting the bond issued by RLI Insurance, Defendant RLI Underwriting

24      Services, Inc. took on the responsibility of covering any damages resulting from
                                               31
25
          Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 32 of 33




1            Defendants’ Creative Development, LLC’S and William Haltom’s negligence,

2            malfeasance, and/or substandard workmanship. Therefore, Defendant RLI

3            Underwriting Services, Inc. is responsible for making Plaintiffs whole.

4         152.      Plaintiffs must name the insurance company which issued the bond to get

5            relief from the bond company, including the underwriter.

6         153.      As a direct and proximate result of Defendants’ breach of the implied

7            warranty, Plaintiffs were damaged in an amount to be proven at trial.

8         154.      As this cause of action arises out of contract, Plaintiffs are entitled to their

9            reasonable attorney's fees and costs, together with interest thereon at the legal

10           rate per annum, accrued and accruing, from date of judgment until paid in full in

11           accordance with A.R.S. §§ 12-341 and 12.341.01.
12            WHEREFORE, Plaintiffs pray for judgment as follows:
13            D.    For damages in an amount to be proven at trial;
14            B.    For interest on any judgment due and owing to Plaintiffs at the legal rate
15
     per annum, accrued and accruing, from date of judgment until paid in full as provided
16
     under Arizona law;
17
              C.    For Plaintiffs’ reasonable attorney's fees and costs, together with interest
18
     thereon at the legal rate per annum, accrued and accruing, from date of judgment until
19
     paid in full in accordance with A.R.S.   §§ 12-341   and 12.341.01; and
20
              D.    For such other and further relief as the Court deems be just and proper in
21
     the circumstances.
22
     //
23
     //
24
                                                    32
25
          Case 3:21-cv-08194-SPL Document 1 Filed 09/06/21 Page 33 of 33




1    //

2

3             RESPECTFULLY SUBMITTED this 6th day of September, 2021.

4                                     CORONADO LAW FIRM, P.L.L.C.

5

6                                     /s/ Eduardo H. Coronado
                                      Eduardo H. Coronado, Esq.
7                                     Attorneys for Plaintiffs

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                              33
25
